                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Roosevelt Simmons,                             )            Civil Action No . 2: 18-3290-RMG
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )                ORDER AND OPINION
                                               )
Ruth Cupp, Esq.; Charles Huston, Esq.;         )
Arthur McFarland, Esq.; John F. Martin,        )
Esq.; Franklin 0. Smith; Bruce A.              )
Berlinsky, Esq.; Joseph Mendelsohn; Mark       )
Goldberg; Edward Batterly, Esq.                )
                                               )
     Defendants. )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 11) recommending the Court dismiss Plaintiff's Complaint without prejudice. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and dismisses

Plaintiff's Complaint without prejudice.

I.     Background

        Plaintiff is a prose litigant who appears to bring a claim for violation of his constitutional

rights pursuant to 42 U.S.C. § 1983 against attorneys who represented him or other parties in a

lawsuit against him in the Charleston County Court of Common Pleas to quiet title land on John's

Island and in an action brought by Plaintiff in that court to relitigate the quiet title action. After

the Court granted Plaintiff an extension of time to object to the R & R, Plaintiff filed a 156-page

objection comprised of various state court filings, docket entries and real property deeds. (Dkt. No.

16.)




                                                      1
II.     Legal Standard

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S .C. § 636(b)(l)(C).

Where there are specific objections to the R & R, the Court "makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made." Id. Where there are no objections, the Court reviews the R & R to "only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation." Fed.

R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) ("In the absence of objection ... we do not believe that it requires any explanation.").

III.    Discussion

        After careful review of the R & Rand Plaintiffs lengthy objections thereto, the Court finds

that the Magistrate Judge correctly concluded that the Complaint must be dismissed.

        Plaintiff allegations violation of his Fifth and Fourteenth Amendment rights and invokes

the district court's jurisdiction on the basis of federal question. Because Plaintiff is a pro se litigant

his pleading is afforded an appropriately liberal construction. Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). To assert a claim pursuant to 42 U.S.C. § 1983, Plaintiff must allege that a

right secured by the federal constitution or laws was violated by a person acting under the color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988). Defendants appear to be lawyers or litigants in

the two state court proceedings. A private individual may act under the color of state law if he or

she was "a willful participant in joint action with the State or its agents." Dennis v. Sparks, 449

U.S. 24, 27-28 (1980). Plaintiff alleges that Defendants deprived him of his real property as it

relates to the state court lawsuits. But, as the Magistrate Judge noted, the Complaint does not


                                                        2
allege that Defendants acted in anything other than private conduct.           Regarding Defendant

Mendelsohn, who could be considered a state actor as the special referee in the first state court

quiet title action, he is protected from Plaintiffs claim by absolute quasi-judicial immunity

applicable to court support personnel. See, e.g. , Parker v. Spencer, No. 4:13-430-MGL-KDW,

2015 WL 3870277, at *4 (D.S.C. June 23 , 2015). As a result, Plaintiffs claims for violation of

his constitutional rights are subject to dismissal.

        With the federal question claim subject to dismissal, the Court has no basis to retain

jurisdiction over this matter.     For instance, Plaintiff alleges injuries as a result of "gross

negligence." (Dkt. No. 1-1at5.) To the extent Plaintiff brings a state law tort claim, the Court

declines to exercise supplemental jurisdiction over it. See 28 U.S.C. § 1367 (district court may

decline to exercise supplemental jurisdiction over a state law claim if "the district court has

dismissed all claims over which it has original jurisdiction"); Yashenko v. Harrah 's NC Casino

Co., 446 F.3d 541 , 553 n.4 (4th Cir. 2006) ("Once a district court has dismised the federal claims

in an action, it maintains wide discretion to dismiss the supplemental state law claims over which

it properly has supplemental jurisdiction.") (internal quotation marks omitted) .

       Nor could the Court retain diversity jurisdiction over this matter pursuant 28 U.S.C. § 1332

because Plaintiff alleges that he and some or all of Defendants are citizens of South Carolina. (Dkt.

No. 1 at 3-4.) Last, to the extent Plaintiff brings suit to seek the Court's review of the quiet title

claim lawsuits, the Court lacks authority to review final determinations of state or local courts.




                                                      3
District ofColumbia Court ofAppeals v. Feldman , 460 U.S. 462, 476-82 (1983); Rooker v. Fidelity

Trust Co., 263 U.S . 413 (1923).

III.   Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 11) as the Order of the Court. Plaintiffs Complaint is DISMISED WITHOUT PREJUDICE

and without issuance and service of process.

       AND IT IS SO ORDERED.




                                                   ~~gel
                                                   United States District Court Judge

March 1.)) , 2019
Charleston, South Carolina




                                                   4
